PER CURIAM:
This claim was submitted for decision based on the allegations of the Notice of Claim and the respondent’s Answer.
Claimant is a Licensed Practical Nurse II, who, through clerical error, failed to receive a 15-cents-an-hour pay raise during the period of July 1, 1980 through 1982. In its Answer, respondent admits that the error amounted to $469.41 and states that there were sufficient funds available from which the claim could be paid during the fiscal year.
In view of the foregoing, the Court grants an award to the claimant in the amount of $469.41.
Award of $469.41.